DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 05/12/2021.
•	Claims 1, 6, 8, 13, 15, and 19 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed May 12, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 12, that the claims are not directed to a judicial exception, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for creating a shared payment account linked to a primary 
Regarding Applicant’s argument on page 12, that the claims integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims a data controller (DC) computing device, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claim functions; a voice-controlled (VC) computing device; shared payment account linked in the 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a data controller (DC) computing device, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and the DC computing device configured to perform the claimed method steps and system functions.  The DC computing device, processor, and memory are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification discloses a problem and an improvement to a commercial process.  For example, the Specification at [0002] discloses the challenges with groups of 
Applicant further argues on pages 12-13 and on page 15 that the claims include additional elements that enable the solution of a problem in conventional payment network systems, and further describes how convention payment network technology and infrastructure does not readily accommodate automatic splitting of a bill among payment accounts of each member.  The argument is not convincing.  The problem and improvement to bill splitting between multiple payers is not a technical solution to a technical problem, but rather is commercial or business process solution to a commercial or business process.  In the instant application, the pending claims do not describe a technical solution to a technical problem.  The claimed invention describe a solution to a business problem, i.e., facilitating shared payments for group purchases in real-time over a network by generating a single virtual account for presentation to merchant and automatically applying a payment proportionately against multiple payment accounts in a group.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: a data controller (DC) computing device and a voice-controlled (VC) computing device. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following concerning the “VC computing device”: “The VC computing 
The Applicant further argues, on page 13, that the limitation of a shared payment account identifier having a form and appearance suitable for submission by merchants through the payment network for payment card transactions, wherein the shared payment account identifier is linked in the database to the individual payment accounts of the group members cannot be construed as part of any alleged abstract idea and improves the technology of split payment processing.  The argument is not convincing.  Regarding the claim limitation “a shared payment account identifier having a form and appearance suitable for submission by merchants through the payment network for payment card transactions, wherein the shared payment account identifier is linked to the individual payment accounts of the group members,” as discussed in the 101 rejection below, the limitation further describes the shared payment account identifier and is part of the abstract idea.  The limitation further describes the abstract idea of the claim invention, which allows for creating a shared payment account linked to a primary user payment account, linking at least one secondary user payment account to the shared payment account; splitting the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account and applying the respective portions of the transaction 
Applicant further argues on page 14 that the claim limitation a portion of the shared payment account identifier comprises an indicator configured to cause the payment network to route transaction authorization requests that include the shared payment account identifier to the DC computing device, wherein transaction authorization requests are initiated by merchants and transmitted over the payment network cannot be construed as part of any alleged abstract idea and improves the technology of split payment processing.  The argument is not convincing.  As discussed in the 101 rejection below, this claim limitation further describes the shared payment account identifier and is part of the abstract idea.  The limitation further describes the abstract idea of the claim invention, which allows for creating a shared payment account linked to a primary user payment account, linking at least one secondary user payment account to the shared payment account; splitting the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account and applying the 
Applicant further argues on page 14 that the claim limitation of split[ting] the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account linked to the shared payment account identifier by generating, in response to receiving the transaction authorization request including the shared payment account identifier, a respective substitute transaction authorization request for each of the primary user payment account and the at least one secondary user account cannot be construed as part of any alleged abstract idea and improves the technology of split payment processing.  The argument is not convincing.  As discussed in the 101 rejection below, this claim limitation further describes the splitting of the bill and is part of the abstract idea.  The limitation further describes the abstract idea of the claim invention, which allows for creating a shared payment account linked to a primary user payment account, linking at least one secondary user payment account to the shared payment account; splitting the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account and applying the respective portions of the transaction amount against each of the primary user account and the at least one secondary user payment account, which is a commercial and legal 
Applicant further argues on page 15 that the claim limitation of apply[ing] the respective portions of the transaction amount against each of the primary user account and the at least one secondary user payment account linked to the shared payment account identifier by routing  each  respective substitute transaction authorization request through the payment network to a respective issuer cannot be construed as part of any alleged abstract idea and improves the technology of split payment processing.  The argument is not convincing. As discussed in the 101 rejection below, this claim limitation further describes processing the payment and is part of the abstract idea.  The limitation further describes the abstract idea of the claim invention, which allows for creating a shared payment account linked to a primary user payment account, linking at least one secondary user payment account to the shared payment account; splitting the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account and applying the respective portions of the transaction amount against each of the primary user account and the at least one secondary user payment account, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors (certain methods of organizing human activity).  This claim limitation does not improve the functioning of the computer itself or any other technology or technological field, but rather improves the business problem of facilitating shared payments for 
Regarding Applicant’s argument on page 16, that the claims are directed to significantly more than the abstract idea itself, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a data controller (DC) computing device, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claim functions; a voice-controlled (VC) computing device; shared payment account linked in the database; link the in the database the at least one secondary user payment account; the shared payment account identifier is linked in the database to the shared payment account; the additional elements also include receive a shared payment account initialization request; receive secondary user information; transmit, to the VC computing device, a single payment instrument; receive, via the payment network in response to recognition of the indicator, a transaction authorization.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e. facilitating shared payments for group purchases in real-time over a network by generating a single virtual account for presentation to merchant and automatically applying a payment proportionately 
Regarding Applicant’s argument on pages 16-17, that the claims recite more than well-understood, routine, or conventional activities, the Examiner respectfully disagrees.  In the claims of the instant application, the additional elements of the claim include the additional elements of the claim include a data controller (DC) computing device, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claim functions; a voice-controlled (VC) computing device; and data linked in a database. For example, the data controller (DC) computing device of claim 1 is recited as performing the steps of receiving an initialization request, creating a shared payment account, receiving secondary user information, linking in the database, transmitting a single payment device, receiving a transaction authorization request, splitting and applying respective portions of a payment
Applicant further argues, on pages 17-18 that the Office Action presents no indication that this functionality is well-understood, routine, or conventional, and that the citation of publications does not amount to evidence that the recitations are well understood, routine, or convention.  The argument is not convincing.  The Examiner respectfully notes that, as indicated in the 101 rejection below, the additional elements— receive a shared payment account initialization request; receive secondary user information; transmit, to the VC computing device, a single payment instrument; receive, via the payment network in response to recognition of the indicator, a transaction authorization— amount to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).  The Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner.
Applicant further argues, on page 17, that the fact that the cited art is silent as to any such distribution of functionality.  The Examiner respectfully notes that the inventiveness inquiry of § 101 should not be confused with the separate novelty inquiry of § 102 or obviousness inquiry of § 103. A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 79.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument regarding the 35 USC § 103 rejections for claims 1, 7, 8, 14, 15, and 20, the arguments have been considered but are moot because the new ground of 
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 9, and 17 are directed to a system (claim 1), a method (claim 8), and an apparatus (claim 17).  Therefore, on its face, each independent claim 1, 8, and 17 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 17 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites making a shared payment group purchase over a payment network; an account initialization request identifying a primary user payment account associated with a primary user of the VC device; create a shared payment account linked to the primary user payment account; user information identifying at least one secondary user payment account; link the at least one secondary user payment account to the shared payment account; a single payment instrument comprising a shared payment account identifier having a form and appearance suitable for submission by merchants through the payment network for payment card transactions, and wherein a portion of the shared payment account identifier comprises an indicator configured to cause the payment network to route transaction authorization requests that include the shared payment account identifier to the DC computing device, wherein transaction authorization requests are initiated by merchants and transmitted over the payment network; a transaction authorization request initiated by a merchant to the payment network, the received transaction authorization request including the shared payment account identifier as the single payment instrument for a transaction, a merchant identifier associated with the merchant for the transaction, and a transaction amount; split the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account linked to the shared payment account identifier by generating, in response to receiving the transaction authorization request including the shared payment account identifier, a respective substitute transaction authorization request for each of the primary user payment account and the at least one secondary user account; and apply the respective portions of the transaction amount against each of the primary user account and the at least one secondary user payment account linked to the shared payment account identifier by routing each respective substitute transaction authorization request through the payment network to a respective issuer.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for creating a shared payment account linked to a primary user payment account, linking at least one secondary user payment account to the shared payment account; splitting the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account and applying the 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receive a shared payment account initialization request; receive secondary user information; transmit, to the VC computing device, a single payment instrument; receive, via the payment network in response to recognition of the indicator, a transaction authorization are recited at a high level of generality (i.e., as a general means of receiving a shared payment account initialization request; receiving secondary user information, transmit a single payment instrument, receiving a transaction authorization) and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of a data controller (DC) computing device, the DC computing device comprising a processor and a memory, the DC computing device communicatively coupled to a database and configured to perform claim functions; a voice-controlled (VC) computing device; shared payment account linked in the database; link the in the database the at least one secondary user payment account; the shared payment account identifier is linked in the database to the shared payment account are recited at a high-level or generality (i.e., as a generic computing device performing a generic computer function of receiving an account initialization 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the data controller computing device receiving a shared payment account initialization request; receiving secondary user information, transmit a single payment instrument, receiving a transaction authorization are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3, 6-7, 9-10, 13-14, 16-17, and 19-20 simply help to define the abstract idea. Furthermore, dependent claims 4-5, 11-12, and 18 simply define the technological environment.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170337546 A1 (“Holmes”) in view of US 2015/0310408 (“Anderson”), in further view of US 2009/0125446 (“Saunders”), and in further view of US 20160260115 A1 (“Badger”).
Regarding claim 1, Holmes discloses a data controller (DC) computing device for making a shared payment group purchase over a payment network, the DC computing device comprising (See at least [0026]-[0028] and FIG. 1)
a processor and a memory, the DC computing device communicatively coupled to a database and configured to (See at least [0027] and FIG. 1, Processing Server 102.): 
receive, from computing device, a shared payment account registration request identifying a user payment account associated with a user of the computing device (Each mobile device of the plurality of mobile devices may register with the processing server to be linked to the other mobile devices via a linked electronic wallet.  The registration request may indicate one or more of the other mobile devices with which the registering mobile device wants to be linked, or may indicate a shared transaction account with which the registering mobile device wants to be linked.  The indication of one or more of the other mobile devices may be a device identifier or other identification value associated with the respective mobile device or its respective electronic wallet.  The registration request may also include information identifying the registering mobile device, such as a device identifier or other identifying information associated with the mobile device 104 or its electronic wallet.  See at least [0028].  Registering an account profile, where the account profile includes information associated with transaction accounts.  See at least [0029].  See also [0050].  The Examiner interprets one of the plurality of mobile devices as the user of the computing device.); 
create a shared payment account linked in the database to the user payment account (A linked profile may be associated with a plurality of account profiles that have been linked together via the registration process involving each of the associated mobile devices. The linked profile may include at least an account identifier for each of the linked mobile devices, which may be one of the account identifiers included in an account profile associated with the respective mobile device. In instances where a mobile device may be registered with multiple transaction accounts, the mobile device may indicate a specific transaction account (e.g., using the account identifier) that is to be linked to the linked profile. In some embodiments, the transaction accounts associated with the linked profile may be associated with one or more ; 
receive secondary user information identifying at least one secondary user payment account (The registration request may indicate one or more of the other mobile devices with which the registering mobile device wants to be linked, or may indicate a shared transaction account with which the registering mobile device wants to be linked. The server may register an account profile for each of the individual mobile devices, as well as a shared or linked profile that indicates the linking of each of the plurality of mobile devices. The individual account profiles may include the device identifier for the respective mobile device, as well as information associated with one or more transaction accounts tied to the associated electronic wallet.  See at least [0028]-[0029].  See also [0050].  The Examiner interprets one of the plurality of mobile devices as the secondary user.); 
link in the database the at least one secondary user payment account to the shared payment account (Account profiles are stored in an account database, wherein each account profile includes a structured data set configured to store data related to a transaction account including at least an associated account number, an account identifier, and a device identifier. A linked profile may be stored in a linked database of the processing server, wherein the linked profile includes a structure data set configured to store data related to a linked transaction ; 
transmit, to the computing device, a single payment instrument comprising a shared payment account identifier (The processing server may provision payment credentials to each of the linked mobile devices for the linked transaction account. The payment credentials may include at least the linked account identifier and transaction account number, as well as other account data used in the processing of payment transactions at a merchant, such as a name, expiration date, security code, transaction counter, etc. The payment credentials may be provisioned to the mobile devices via a suitable communication network.  A user of one of the mobile devices may then conduct a payment transaction at a merchant. As part of the conducting of the payment transaction, the mobile device may convey the payment credentials for the linked transaction account to the merchant for use in the funding of the payment transaction.  See at least [0032]-[0033].  The Examiner interprets the transaction account number as the shared payment account identifier, and the Examiner interprets the payment credentials as the single payment instrument.)
having a form and appearance suitable for submission by merchants through the payment network for payment card transactions (The linked transaction account may be comprised of a transaction account number that is a valid transaction account number with respect to use in a payment transaction at a merchant or payment network, but may be routed to the processing server for processing at the issuing financial institution. In such instances, the processing server may be the issuer of the linked transaction account, and may perform processing as discussed herein, which may vary from traditional issuer processing of payment transactions. The linked transaction account may be a virtual card number (VCN) (whether in , 
wherein the shared payment account identifier is linked in the database to the shared payment account (Account database stores account profiles, and each profile may be a structured data set including an account identifier, a transaction account number, and device identifier.  See at least [0053].), 
wherein transaction authorization requests are initiated by merchants and transmitted over the payment network (A user of one of the mobile devices may then conduct a payment transaction at a merchant. As part of the conducting of the payment transaction, the mobile device may convey the payment credentials for the linked transaction account to the merchant for use in the funding of the payment transaction.  The merchant may receive the payment credentials, and may electronically transmit the payment credentials and other transaction data (e.g., transaction amount, transaction time, transaction date, geographic location, offer data, reward data, loyalty data, product data, etc.) to an acquiring financial institution, gateway processor, or other entity for forwarding on to a payment network for processing.  See at least [0033].  See also [0115].); 
receive, via the payment network, a transaction authorization request initiated by a merchant to the payment network, the received transaction authorization request including the shared payment account identifier as the single payment instrument for a transaction, a merchant identifier associated with the merchant for the transaction, and a transaction amount (The merchant may transmit the payment credentials and other transaction data (e.g., transaction amount) to a payment processor.  See at least [0033].  Transaction data may include a merchant identifier (see at least [0089].); 
split the transaction amount into respective portions allocable to the primary user account and the at least one secondary user payment account linked to the shared payment account identifier by generating, in response to receiving the transaction authorization request including the shared payment account identifier, a respective transaction authorization request for each of the user payment account and the at least one secondary user account; and apply the respective portions of the transaction amount against each of the user account and the at least one secondary user payment account linked to the shared payment account identifier (A user may conduct a payment transaction at a merchant.  The mobile device may convey payment credentials for the linked transaction account to the merchant for use in the funding of the transaction.  The merchant may receive the payment credentials and electronically transmit the payment credentials and other transaction data to a payment network for processing.  See at least [0033].  The payment network may receive a transaction message for the payment transaction and perform processing.  See at least [0034].  As part of the processing, the transaction message may be routed based on identification of a linked transaction account number stored in the data element configured to store the primary account number.  See at least [0035].  The server may initiate a plurality of secondary payment transactions for the funding of the initial payment transaction, based on funding rules associated with the linked transaction account. For example, if there are four funding transaction accounts that each contribute 25% to the linked transaction account, the processing server may initiate four different secondary payment transactions for 25% of the transaction amount of the primary payment transaction, with each secondary payment transaction being funded by a different funding transaction account.  See at least [0040].  See also [0043].)
by routing each respective substitute transaction authorization request through the payment network to a respective issuer (The transaction processing module may generate transaction messages for funding payment transactions linked to the linked transaction account. The transaction messages may include message type indicators indicative of authorization requests, and may include transaction amounts and transaction account numbers for funding transaction accounts that are based on funding rules included in the identified linked profile. The transmitting device may electronically transmit the transaction messages to the associated issuers via the payment network, or may directly transmit the transaction messages to the payment network for processing thereof (e.g., including forwarding to the respective issuers).  See at least [0068].).

While Holmes discloses receive from a computing device, Holmes does not expressly disclose the computing device is a voice-controlled (VC) computing device.  Furthermore, while Holmes discloses a shared payment account registration request, Holmes does not expressly disclose the request is a shared payment account initialization request.  Furthermore while Holmes discloses a user, Holmes does not expressly disclose the user is a primary user.  Furthermore, while Holmes discloses a shared payment account identifier, Holmes does not expressly disclose wherein a portion of the shared payment account identifier comprises an indicator configured to cause the payment network to route transaction authorization requests that include the shared payment account identifier to the DC computing device.  Furthermore, while Holmes discloses receive, via the payment network, a transaction authorization request, Holmes does not expressly disclose receiving a transaction authorization request is in response to recognition of the indicator.  Furthermore, a respective substitute transaction authorization request.

However, Anderson discloses the computing device is a voice-controlled (VC) computing device; the request is a shared payment account initialization request; the user is a primary user (Bill splitting is initiated by the Organizing User Device.  See at least [0050] and FIG. 6, Step 605.  The user device is capable of voice commands.  See at least [0062].  See also See also [0035] and FIG. 8c.  See also [0028]-[0030] and FIG. 1.  See also [0050], [0059]).
From the teaching of Anderson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Holmes by the computing device of Holmes being a voice-controlled computing device, as taught by Anderson, by and by the user of Holmes being a primary user initiating a shared payment account request, as taught by Anderson, in order to improve methods for splitting and paying bills and to overcome deficiencies in conventional billing systems (see Anderson at least at [0007] and at least at [0002]-[0006].)

While Holmes discloses a shared payment account identifier, Holmes does not expressly disclose wherein a portion of the shared payment account identifier comprises an indicator configured to cause the payment network to route transaction authorization requests that include the shared payment account identifier to the DC computing device. Furthermore, while Holmes discloses receive, via the payment network, a transaction authorization request, Holmes does not expressly disclose receiving is in response to recognition of the indicator.  Furthermore, while Holmes discloses a respective transaction authorization request, Holmes does not expressly disclose a respective substitute transaction authorization request.

However, Saunders discloses wherein a portion of the shared payment account identifier comprises an indicator configured to cause the payment network to route transaction authorization requests that include the shared payment account identifier to the DC computing device (The user may complete an application for a credit card, and the credit card issuer may provide a credit transaction account to the user for transaction completion. The account issuer may then permanently assign a proxy code to the transaction account, so that proxy code need never be altered or modified during the life of the transaction account. Account issuer may assign a transaction account number to the transaction account for tracking purposes. The account issuer system may store proxy code correlative to the related transaction account number in issuer database. The account issuer may store proxy code and account number in a relational database structure, so that account issuer system can locate the transaction account by referencing the associated permanently assigned proxy code to the related account number.  Account issuer system may then provide proxy code to the user, by embodying proxy code in any presentable form factor such as a credit card, charge card, debit card, calling card, loyalty card, key fob, cell phone, key ring, ring, or the like. The user may then provide proxy code to merchant system during the completion of a transaction request.  See at least [0052]-[0053].  See also [0055].);
receiving a transaction authorization request is in response to recognition of the indicator (Merchant system may then provide proxy code to account issuer system in a transaction request, under a merchant defined business as usual standard to facilitate completing the transaction. Account issuer system may receive proxy code and match it to the corresponding transaction account, which may be stored on account issuer database. Account issuer system may 
From the teaching of Saunders, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shared payment account identifier of Holmes to comprise the indicator taught by Saunders; and to modify the receiving a transaction authorization request step of Holmes by receiving being in response to recognition of the indicator, as taught by Saunders, in order to increase security of account information (see Saunders at least at [0011]-[0013]).

While Holmes discloses a respective transaction authorization request, Holmes does not expressly disclose a respective substitute transaction authorization request.

However, Badger discloses a respective substitute transaction authorization request (The instructions further cause the processor to modify the payment authorization request message to substitute the transaction amount with the determined net transaction amount. Additionally, the instructions cause the processor to transmit the modified payment authorization request message to an issuer computing system via a second communications channel. The issuer computing system is associated with a payment vehicle tendered for the payment transaction and the second communications channel is different from the first communications channel. The instructions also cause the processor to receive, via the second communications channel, a payment authorization response message from the issuer computing system as a function of the modified payment authorization request message.  See at least [0005].  The offer can be applied to a payment transaction using any number of different processing techniques, such as a partial 
From the teaching of Badger, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Holmes by the respective transaction authorization request of Holmes being a substitute transaction authorization request, as taught by Badger, in order to enhance payment transactions with a merchant through leveraging communications between entities (see Badger at least at [0002]-[0003]).

Regarding claim 6, the combination of Holmes, Anderson, Saunders, and Badger disclose the limitations of claim 1, as discussed above, and Holmes further discloses each respective substitute transaction authorization request includes the merchant identifier associated with the merchant for the transaction (A payment network may receive a transaction message including data elements.  A data element may store a merchant identifier.  See at least [0089].), 
a respective payment account identifier from among the primary user payment account and the at least one secondary user account (The transaction processing module may generate transaction messages for funding payment transactions linked to the linked transaction account. The transaction messages may include message type indicators indicative of authorization requests, and may include transaction amounts and transaction account numbers for funding transaction accounts that are based on funding rules included in the identified linked profile. The transmitting device may electronically transmit the transaction messages to the associated issuers via the payment network, or may directly transmit the transaction messages to , 
and the respective portion of the transaction amount (The transaction processing module may generate transaction messages for funding payment transactions linked to the linked transaction account. The transaction messages may include message type indicators indicative of authorization requests, and may include transaction amounts and transaction account numbers for funding transaction accounts that are based on funding rules included in the identified linked profile. The transmitting device may electronically transmit the transaction messages to the associated issuers via the payment network, or may directly transmit the transaction messages to the payment network for processing thereof (e.g., including forwarding to the respective issuers).  See at least [0068].  A payment network may receive a transaction message including data elements.  A data element may store transaction amount.  See at least [0089].  The transaction processing module may generate transaction messages for payment transactions for the funding of the transaction amount by the various funding transaction accounts based on funding rules associated with the linked transaction account. In some cases, the transaction processing module may generate transaction messages for payment transactions for funding of the transaction amount by the various funding transactions during the processing of a primary payment transaction using the linked transaction account.  See at least [0058].).

While Holmes discloses a respective transaction authorization request, Holmes does not expressly disclose a respective substitute transaction authorization request.

However, Badger discloses a respective substitute transaction authorization request (The instructions further cause the processor to modify the payment authorization request message to substitute the transaction amount with the determined net transaction amount. Additionally, the instructions cause the processor to transmit the modified payment authorization request message to an issuer computing system via a second communications channel. The issuer computing system is associated with a payment vehicle tendered for the payment transaction and the second communications channel is different from the first communications channel. The instructions also cause the processor to receive, via the second communications channel, a payment authorization response message from the issuer computing system as a function of the modified payment authorization request message.  See at least [0005].  The offer can be applied to a payment transaction using any number of different processing techniques, such as a partial approval, coupon redemption, or a split tender transaction, for example.  See at least [0017].  The Examiner interprets the modified payment authorization request message as a substitute transaction authorization request.).
From the teaching of Badger, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Holmes by the respective transaction authorization request of Holmes being a substitute transaction authorization request, as taught by Badger, in order to enhance payment transactions with a merchant through leveraging communications between entities (see Badger at least at [0002]-[0003]).

Regarding claim 7, the combination of Holmes, Anderson, Saunders, and Badger disclose the limitations of claim 1, as discussed above, and Holmes further discloses receive, from the VC computing device, a sharing allocation identifying proportions of the transaction amount to be allocated to each of the primary user payment account and the at least one secondary user payment account, wherein applying the respective portions of the transaction amount comprises applying the respective portions according to the sharing allocation (For example, if there are four funding transaction accounts that each contribute 25% to the linked transaction account, the processing server 102 may initiate four different secondary payment transactions for 25% of the transaction amount of the primary payment transaction, with each secondary payment transaction being funded by a different funding transaction account.  See at least [0040].  Funding rules may utilize criteria used in the creation of transaction controls. For instance, a rule may be established for the contribution rates of the transaction accounts associated with a linked transaction account based on transaction data. For example, four funding transaction accounts may each contribute equally (e.g., 25% each) to payment transactions in general, but may have a 40/20/20/20 split for clothing purchases, a 50/30/10/10 split for restaurants, an 70/10/10/10 split for a specific sporting goods store, etc.  See at least [0043]).

Claims 8 and 15 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.

Claims 13 and 19 have similar limitations found in claim 6 above, and therefore are rejected by the same art and rationale.

Claims 14 and 20 have similar limitations found in claim 7 above, and therefore are rejected by the same art and rationale.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Anderson, in further view of Saunders, in further view of Badger, and in further view of US 2010/0121745 (“Teckchandani”).
Regarding claim 2, the combination of Holmes, Anderson, Saunders, and Badger disclose the limitations of claim 1, as discussed above.  Holmes does not expressly disclose associate a validity period with the shared payment account in the database; and validate, prior to applying the respective portions of the transaction amount, a transaction date of the transaction authorization request against the validity period.

However, Teckchandani discloses associate a validity period with the shared payment account in the database; and validate, prior to applying the respective portions of the transaction amount, a transaction date of the transaction authorization request against the validity period (Next, each member of the user group provides member authorizations for shared payments with the user group account. In various aspects, each of the member authorizations may include information related to one or more types of authorized payments and purchases, dates and times of authorized payments and purchases, etc. that are authorized with the user group account. For example, if a plurality of user members are roommates and each member authorized the shared expense of rental housing, then the user group account may be authorized to directly and/or automatically debit a portion or percentage of rent funds from each member's separate user account based on predetermined parameters, such as a particular time and day, for the full payment of the rent for the rental housing. In another example, if a plurality of user members plan a group vacation and authorized the shared expense of the group vacation, then the user group account may be authorized to directly and/or automatically debit a portion or .
From the teaching of Teckchandani, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Holmes by using predetermined parameters such as time and day to authorize a payment, in order to simplify the process of sharing expenses over a network (see Teckchandani at least at [0005]).

Regarding claim 3, the combination of Holmes, Anderson, Saunders, Badger, and Teckchandani disclose the limitations of claim 2, as discussed above, and Teckchandani further discloses receive, via the payment network, a second transaction authorization request including the shared payment account identifier (One or more members of the user group may access a merchant site of the one or more merchants and submit a group transaction request.  See at least [0038].  See also [0020], [0023]-[0026], and [0035].  A group may have multiple group transactions requests.  See at least [0049].), 
a second merchant identifier (Each member of the user group is able to access merchant websites via the one or more merchant servers to view and select products and/or services for purchase, and each member of the user group is able to purchase products and/or services from the one or more merchant servers via the service provider server.  See at least [0020].  The one or more merchant servers may be maintained by one or more business entities (e.g., social networking sites, resource information sites, utility sites, real estate management sites, merchant sites, etc.) offering various products and/or services for purchase and payment.  See at least [0023].  Each of the merchant servers may include a merchant identifier, which maybe passed , and 
a second transaction amount (Each member of the user group is able to access merchant websites via the one or more merchant servers to view and select products and/or services for purchase, and each member of the user group is able to purchase products and/or services from the one or more merchant servers via the service provider server.  See at least [0020].  The Examiner interprets different products and services from different merchants as having different transaction amounts.); 
validate a transaction date of the second transaction authorization request against the validity period (Next, each member of the user group provides member authorizations for shared payments with the user group account. In various aspects, each of the member authorizations may include information related to one or more types of authorized payments and purchases, dates and times of authorized payments and purchases, etc. that are authorized with the user group account. For example, if a plurality of user members are roommates and each member authorized the shared expense of rental housing, then the user group account may be authorized to directly and/or automatically debit a portion or percentage of rent funds from each member's separate user account based on predetermined parameters, such as a particular time and day, for the full payment of the rent for the rental housing. In another example, if a plurality of user members plan a group vacation and authorized the shared expense of the group vacation, then the user group account may be authorized to directly and/or automatically debit a portion or percentage of vacation funds from each member's separate user account based on predetermined parameters, such as a particular time and day, for the full payment of the expense of the group vacation.  See at least [0035] and FIG. 2A, step 226.); and 
apply, in response to successfully validating the transaction date of the second transaction authorization request, respective portions of the second transaction amount against each of the primary user account and the at least one secondary user payment account linked to the shared payment account identifier (For example, if a plurality of user members are roommates and each member authorized the shared expense of rental housing, then the user group account may be authorized to directly and/or automatically debit a portion or percentage of rent funds from each member's separate user account based on predetermined parameters, such as a particular time and day, for the full payment of the rent for the rental housing.  See at least [0035].  See also [0043]-[0044].).
From the teaching of Teckchandani, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Holmes by the shared payment group of Holmes to engage in multiple transactions with multiple merchants, as taught by Teckchandani, in order to simplify the process of sharing expenses over a network (see Teckchandani at least at [0005]).

Claims 9 and 16 have similar limitations found in claim 2 above, and therefore are rejected by the same art and rationale.

Claims 10 and 17 have similar limitations found in claim 3 above, and therefore are rejected by the same art and rationale.

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Anderson, in further view of Saunders, in further view of Badger, and Anderson in view of Park, in further view of Van Os, in further view of Saunders, and in further view of US 2019/0141021 (“Isaacson”).
Regarding claim 4, the combination of Holmes, Anderson, Saunders, and Badger disclose the limitations of claim 1, as discussed above.  Holmes does not expressly disclose receive, from the VC computing device, biometric sample data for the at least one secondary user; and verify, prior to transmitting the shared payment account identifier to the VC computing device, the biometric sample data against biometric reference data associated with the at least one secondary user payment account.

However, Isaacson discloses receive, from the VC computing device, biometric sample data for the at least one secondary user; and verify, prior to transmitting the shared payment account identifier to the VC computing device, the biometric sample data against biometric reference data associated with the at least one secondary user payment account (A first friend might be able to grab a second friends mobile device, identify themselves (through biometrics or otherwise), and scan a product in store and add that product to their shopping cart to pay for later or pay for at the time under a context of their own identity.  The system can identify the user through voice identification.  Through social networking data or speech/voice identification, the user could talk to the voice based device at their friends house, which could confirm their identity by asking "Is this Mary Smith?", at which point the user could add another item to the shopping cart via a voice command and make the purchase of all the items. Social media data or preferences could connect Mary to potentially using her friend's voice-based device for purchases.  See at least [0143].  The Examiner interprets the voice input as biometric 
From the teaching of Isaacson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Holmes by using biometric data to authenticate payments, as taught by Isaacson, in order to simplify and manage online purchases of products (see Isaacson at least at [0008]-[0010]).

Regarding claim 5, the combination of Holmes, Anderson, Saunders, Badger, and Isaacson disclose the limitations of claim 4, as discussed above, and Isaacson further discloses the biometric sample data includes voice data captured by the VC computing device (A user at home might put a first product in a universal shopping cart from a desktop computer and then go to a friend's house. Through social networking data or speech/voice identification, the user could talk to the voice based device at their friends house, which could confirm their identity by asking "Is this Mary Smith?", at which point the user could add another item to the shopping cart via a voice command and make the purchase of all the items. Social media data or preferences could connect Mary to potentially using her friend's voice-based device for purchases.  See at least [0143].).
From the teaching of Isaacson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Holmes by using biometric data to authenticate payments, as taught by Isaacson, in order to simplify and manage online purchases of products (see Isaacson at least at [0008]-[0010]).

Claims 11 and 18 have similar limitations found in claim 4 above, and therefore are rejected by the same art and rationale.

Claim 12 have similar limitations found in claim 5 above, and therefore are rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0173460 (“Leu”) discloses systems, methods, and computer program products are disclosed for improving ease in transmitting information between peer devices; communications devices establish a peer group.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694